DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 13, 42, 54, 56-59 and 61-71 are pending.
Claims 1, 13, 42 and 66-68 have been withdrawn.
Claims 54, 56-59, 61-65 and 69-71 are currently under examination.


Objections to Claims 
The objections to claims 64 and 65 are withdrawn in view of Applicant’s amendments to claim 64.

35 USC § 112 1st  paragraph rejections 
The rejection of claim 63 for failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendment to claim 63.

35 USC § 102rejections withdrawn 
The rejections of claims 54, 59, 61, 62 and 69 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vincent et al (WO2013/052745, published 11 April 2013, IDS) are withdrawn in view of Applicant’s amendments to claim 54.

The rejections of claims 54, 59, 61, 62, 64, 65 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011) are withdrawn in view of Applicant’s amendments to claim 54.




35 USC § 103(a) rejections withdrawn 
The rejections of claims 54-59, 61, 62, 64, 65, 69 and 70 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS) are withdrawn in view of Applicant’s amendments to claim 54. 

The rejections of claims 54, 59-62 and 69 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Moyo (WO 2013/023043, published 14 February 2013, IDS) are withdrawn in view of Applicant’s amendments to claim 54. 

The rejections of claims 54, 59, 61-65 and 69 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Li et al (Discov Med, 16:79-92, Sept 2013) are withdrawn in view of Applicant’s amendments to claim 54. 

The rejections of claims 54, 59, 61, 62, 64, 65, 69 and 71 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of McClelland et al (US 2011/0236903, published 29 September 2011) are withdrawn in view of Applicant’s amendments to claim 54. 

The rejections of claims 54-59, 61, 62, 64, 65, 69 and 70 under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) are withdrawn in view of Applicant’s amendments to claim 54. 

The rejections of claims 54, 59-62 and 69 under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) are withdrawn in view of Applicant’s amendments to claim 54. 

Claims 54, 59, 61-63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Li et al Discov Med, 16:79-92, Sept 2013, cited previously) are withdrawn in view of Applicant’s amendments to claim 54. 

Claims 54, 59, 61, 62 and 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of McClelland et al (US 2011/0236903, published 29 September 2011, cited previously) are withdrawn in view of Applicant’s amendments to claim 54. 


NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
54, 59-62 and 69
Claims 54, 56-59, 61, 62, 64, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously). 
Schoeberl teaches the administration of an anti-ErbB3 (HER3) antibody to a patient with head and neck cancer (paragraphs 35, 36 190).  Schoeberl teach predicting the response of cells with the anti-ErbB3 antibody by measuring levels of heregulin with RT-PCR. (paragraphs 15, 20, 95, 111, 140, 164, 165, 192, 197, 254, 290).  Schoeberl disclose that the anti-ErbB3 antibody may be antibody MM-121. (paragraphs 20, 27, 36, 143).  Schoeberl further disclose the administration of the anti-ErbB2 antibody trastuzumab (paragraph 142).  Schoeberl also disclose measuring levels of ErbB1 (EGFR) (paragraphs 15, 16, 95, 140). Schoeberl further disclose in which the HRG gene expression at an mRNA level is assessed as high if a mRNA concentration value is observed, which is above a predetermined threshold, from a biological sample taken from the subject diagnosed with a locally advanced or metastatic tumor (wherein elevated levels of HRG and the at least one receptor, relative to a control, predict responsiveness to treatment with the therapeutic agent; having a disorder including cancer or a tumor, including a head and neck tumor. (paragraphs 15, 75-77, 95, 111-114, 140, 156, 164, 165, 181, 190, 192, 196-198).	Schoeberl does not specifically disclose that HRG gene expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Wirtz disclose that RNA results were reported as delta CT scores which correlate proportionally to the mRNA expression level of the target gene.  (paragraph 243). Wirtz disclose that CT scores were normalized by subtracting the CT score of the housekeeping gene from the CT score of the target gene (Delta CT) (Id). Wirtz disclose modulation of target genes in head and neck cancers (paragraph 67). Wirtz disclose agents for treatment of cancers (paragraph 161).  
One of ordinary skill in the art would have been motivated to apply Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Wirtz and Schoeberl concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-HER antibodies.  It would have been prima facie obvious to combine Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to have a method of treating a human subject harboring a head and neck tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer whose HRG expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Furthermore, it would have been obvious to one of ordinary skill in this art to optimize the predetermined threshold values for HRG to a value less than 3.9.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.
Schoeberl does not specifically disclose that the head and neck cancer has progressed on at least one prior systemic therapy.
Moyo teaches treatment of patient with head and neck cancer with anti-ErBB3 antibodies and cetuximab or carboplatin.   (pages 2 through 7).    Moyo also disclose measuring HRG protein and mRNA levels in plasma using RT-PCR to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB antibodies.  (pages 36, 52, 53, 64, 71, 91). Mayo disclose prior treatment with a platinum-based therapy (page 19).
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of prior treatment of head and neck cancer patients with platinum-based therapy to Schoeberl and Wirtz’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Moyo and Schoeberl concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Schoeberl disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Schoeberl and Wirtz’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Moyo’s method of treatment head and neck cancer patients with anti-ErbB3 antibodies to have a method of treating a human subject harboring a head and neck  tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer, wherein the head and neck cancer has progressed on at least one prior systemic therapy.
	

Claims 54, 56-59, 61- 65, 68, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Li et al (Discov Med, 16:79-92, Sept 2013, cited previously).
	Neither Schoeberl, Moyo nor Wirtz  disclose that the anti-HER3 antibody is patritumab.
Li disclose the treatment of head and neck carcinoma with U3-1287 (patritumab) (page 3, 4th paragraph to page 5, 3rd paragraph).
One of ordinary skill in the art would have been motivated to apply Li’s method of treatment of head and neck cancer patients with patritumab to Schoeberl, Wirtz and Moyo’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Li and Schoeberl concern treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute Li’s anti-ErbB3 antibody, patritumab for Schoeberl’s anti-ErbB3 antibody to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.


Claims 54, 56-59, 61-65 and  69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Li et al (Discov Med, 16:79-92, Sept 2013) and McClelland et al (US 2011/0236903, published 29 September 2011). 
	Neither Schoeberl, Moyo, Wirtz nor Li disclose that the HRG gene expression is assessed using an FDA-approved test.
McClelland disclose an RNA detection system using the FDA approved Luminex platform (paragraph 569). McClelland disclose that neuregulin was one of the listed cancer biomarkers (Table 36).
One of ordinary skill in the art would have been motivated to apply McClelland’s  FDA approved Luminex platform to Schoeberl, Moyo, Wirtz and Li’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both McClelland and Schoeberl disclose measuring HRG gene expression in a cancer patient.    It would have been prima facie obvious to substitute McClelland’s FDA approved Luminex platform for Schoeberl’s gene expression assay to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising anti-ErbB3 antibodies to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.


Claims 54, 56-59, 61, 62, 64, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously). 
Vincent disclose measuring expression levels of neuregulin-1 (HRG) and determine the sensitivity of tumor cells to treatment with anti-ErbB3 antibodies. (paragraphs 8, 9, 37 57-63, Examples 2, 6). Vincent discloses measuring HRG using RT-PCR (paragraph 21, 22 42, 67-70).  Vincent disclose that NRG1 score could be expressed at a Ct value from qRT-PCR assay (paragraph 42, 91; Examples 4, 6). Vincent disclose treating head and neck cancer with AV-203 (an anti-ErbB3 antibody) (Example 6; Fig. 20). 
	Vincent does not specifically disclose that HRG gene expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Wirtz disclose that RNA results were reported as delta CT scores which correlate proportionally to the mRNA expression level of the target gene.  (paragraph 243). Wirtz disclose that CT scores were normalized by subtracting the CT score of the housekeeping gene from the CT score of the target gene (Delta CT) (Id). Wirtz disclose that target genes refer to differentially expressed genes in head and neck cancer (paragraph 67). Wirtz disclose agents for treatment of cancers (paragraph 161).
	One of ordinary skill in the art would have been motivated to apply Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Wirtz and Vincent concern measuring levels of biomarker mRNA levels in head and neck cancers to predict responsiveness to anti-HER antibodies.  Furthermore, Vincent disclose using Ct values for NRG1 (HRG) from anti-ErbB3 antibody responding cells and anti-ErbB3 antibody non-responding cells to determine an NRG1 expression threshold to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to have a method of treating a human subject harboring a head and neck tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer whose HRG expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Furthermore, it would have been obvious to one of ordinary skill in this art to optimize predetermined threshold values for HRG.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Vincent disclose a specific value for Ct separated responders from non-responders.  Wirtz's use of a delta CT scores correlates proportionally to the mRNA expression level of the target gene.  The delta CT score would be a more accurate measure of the RNA levels to correlate mRNA levels of HRG to responsiveness to anti-ErbB3 antibodies. Hence the claimed invention as a whole is prima facie obvious absence unexpected results.
	Neither Vincent nor Wirtz disclose that the head and neck cancer has progressed on at least one prior systemic therapy.
Moyo teaches treatment of patient with head and neck cancer with anti-ErBB3 antibodies and cetuximab or carboplatin.   (pages 2 through 7).    Moyo also disclose measuring HRG protein and mRNA levels in plasma using RT-PCR to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB antibodies.  (pages 36, 52, 53, 64, 71, 91). Mayo disclose prior treatment with a platinum-based therapy (page 19).
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of prior treatment of head and neck cancer patients with platinum-based therapy to Vincent and Wirtz’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Moyo and Vincent concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Vincent disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Vincent and Wirtz’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Moyo’s method of treatment head and neck cancer patients with anti-ErbB3 antibodies to have a method of treating a human subject harboring a head and neck  tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer, wherein the head and neck cancer has progressed on at least one prior systemic therapy.


Claims 54, 56-59, 61- 65, 68, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Li et al (Discov Med, 16:79-92, Sept 2013).
	Neither Vincent, Wirtz nor Moyo disclose that the anti-HER3 antibody is patritumab.
Li disclose the treatment of head and neck carcinoma with U3-1287 (patritumab) (page 3, 4th paragraph to page 5, 3rd paragraph).
One of ordinary skill in the art would have been motivated to apply Li’s method of treatment of head and neck cancer patients with patritumab to Vincent, Wirtz and Moyo’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Li and Vincent concern treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute Li’s anti-ErbB3 antibody, patritumab for Vincent’s anti-ErbB3 antibody to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.


Claims 54, 56-59, 61-65 and  69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Li et al (Discov Med, 16:79-92, Sept 2013, cited previously) and McClelland et al (US 2011/0236903, published 29 September 2011, cited previously). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.
	Neither Vincent, Wirtz, Moyo nor Li disclose that the HRG gene expression is assessed using an FDA-approved test.
McClelland disclose an RNA detection system using the FDA approved Luminex platform (paragraph 569). McClelland disclose that neuregulin was one of the listed cancer biomarkers (Table 36).
	One of ordinary skill in the art would have been motivated to apply McClelland’s  FDA approved Luminex platform to Vincent, Wirtz, Moyo and Li’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both McClelland and Vincent disclose measuring HRG gene expression in a cancer patient.   It would have been prima facie obvious to substitute McClelland’s FDA approved Luminex platform for Vincent’s gene expression assay to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising anti-ErbB3 antibodies to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.	
	 

Summary
Claims 54, 56-59, 61-65 and 69-71 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642